--------------------------------------------------------------------------------

Exhibit 10.28
 
FIFTH AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO CREDIT DOCUMENTS
 
 
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO CREDIT DOCUMENTS (this
“Amendment”), dated as of January 31, 2010 is by and among BENIHANA INC., a
Delaware corporation (the “Borrower”), the Domestic Subsidiaries of the Borrower
party hereto (collectively, the “Guarantors”), the banks and certain financial
institutions party hereto (the “Lenders”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, as administrative agent on behalf of the Lenders under the Credit
Agreement (as hereinafter defined) (in such capacity, the “Agent”).  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement, as amended hereby.
 
W I T N E S S E T H
 
WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent are parties to
that certain Credit Agreement dated as of March 15, 2007 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”);
 
WHEREAS, the Lender has requested certain amendments to the Credit Documents and
the Credit Parties are willing to make such amendments in accordance with the
terms of the Fourth Amendment to Credit Agreement;
 
NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I
AMENDMENTS
 
1.1           Amendment to Section 6 of the Credit Agreement.  Section 6 of the
Credit Agreement is hereby amended by adding a new Section 6.30 to the end of
such Article to read as follows:
 
6.30           Liability.
 
Each of the Credit Parties hereby represents and warrants that each Credit Party
is personally obligated and fully liable for the amount due under this Credit
Agreement, the Notes and the other Credit Documents. Each of the Lenders, in
accordance with the terms of the Credit Documents, has the right to sue on the
Credit Agreement, the Notes and the other Credit Documents and obtain a personal
judgment against any Credit Party for satisfaction of the amount due under the
Credit Agreement, the Notes or the other Credit Documents either before or after
a judicial foreclosure of any mortgage or deed of trust under AS 09.45.170 -
09.45.220.
 
1.2           Amendment to Section 11 of the Credit Agreement.  Section 11 of
the Credit Agreement is hereby amended by adding a new Section 11.21 to the end
of such Article to read as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
11.21           Lender Acknowledgment With Respect To Hedging Agreements.
 
Each of the Lenders acknowledges and agrees that they have been informed that
the following language should be added to any Hedging Agreement in order to
allow such Lender to bring suit directly on such Hedging Agreement (as opposed
to first foreclosing on any mortgage or deed of trust governed by the laws of
Alaska).
 
Benihana Inc., on behalf of each of the Credit Parties (as defined in that
certain Credit Agreement, dated as of March 15, 2007, by and among Benihana
Inc., certain subsidiaries of Benihana Inc. from time to time party thereto, the
lenders from time to time party thereto and Wachovia Bank, National Association,
in its capacity as administrative agent (the “Credit Agreement”)), hereby
represents and warrants that each Credit Party is personally obligated and fully
liable for the amount due under this hedging agreement. [Insert Lender Name], in
accordance with the terms of this hedging agreement and the Credit Agreement,
has the right to sue on this hedging agreement and obtain a personal judgment
against any Credit Party for satisfaction of the amount due under this hedging
agreement either before or after a judicial foreclosure of any mortgage or deed
of trust under AS 09.45.170 - 09.45.220.
 
1.3           Amendment to Notes.  Each of the Notes is hereby amended by adding
the following language to the end of such Notes to read as follows:
 
Benihana Inc., on behalf of each of the Credit Parties (as defined in that
certain Credit Agreement, dated as of March 15, 2007, by and among Benihana
Inc., certain subsidiaries of Benihana Inc. from time to time party thereto, the
lenders from time to time party thereto and Wachovia Bank, National Association,
in its capacity as administrative agent (the “Credit Agreement”)), hereby
represents and warrants that each Credit Party is personally obligated and fully
liable for the amount due under the Credit Agreement, this Note, the other Notes
and the other Credit Documents.  Each of the Lenders, in accordance with the
terms of the Credit Documents, has the right to sue on the Credit Agreement, the
Notes and the other Credit Documents and obtain a personal judgment against any
Credit Party for satisfaction of the amount due under the Credit Agreement, the
Notes or the other Credit Documents either before or after a judicial
foreclosure of any mortgage or deed of trust under AS 09.45.170 - 09.45.220.
 
1.4           Amendment to Wachovia Hedging Agreements.  Each of the Hedging
Agreements owing from the Borrower to Wachovia is hereby amended by adding the
following language to the end of such Hedging Agreements to reach as follows:
 
Benihana Inc., on behalf of each of the Credit Parties (as defined in that
certain Credit Agreement, dated as of March 15, 2007, by and among Benihana
Inc., certain subsidiaries of Benihana Inc. from time to time party thereto, the
lenders from time to time party thereto and Wachovia Bank, National Association,
in its capacity as administrative agent (the “Credit Agreement”)), hereby
represents and warrants that each Credit Party is personally obligated and fully
liable for the amount due under this hedging agreement. Wachovia Bank, National
Association, in accordance with the terms of this hedging agreement and the
Credit Agreement, has the right to sue on this hedging agreement and obtain a
personal judgment against any Credit Party for satisfaction of the amount due
under this hedging agreement either before or after a judicial foreclosure of
any mortgage or deed of trust under AS 09.45.170 - 09.45.220.
 
ARTICLE II
CONDITIONS TO EFFECTIVENESS
 
2.1           Closing Conditions.  This Amendment shall become effective as of
the day and year set forth above (the “Amendment Effective Date”) upon
satisfaction of the following conditions (in form and substance reasonably
acceptable to the Agent):
 
(a)           Executed Amendment.  The Agent shall have received a copy of this
Amendment duly executed by (i) each of the Credit Parties, (ii) the Agent and
(iii) the Required Lenders.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Fees and Expenses.  The Agent shall have received from the
Borrower such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby, including, without
limitation, the reasonable fees and expenses of Moore & Van Allen PLLC.
 
ARTICLE III
MISCELLANEOUS
 
3.1           Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended previously and as amended by this
Amendment.  Except as specifically amended hereby or otherwise agreed, the
Credit Agreement is hereby ratified and confirmed and shall remain in full force
and effect according to its terms.
 
3.2           Representations and Warranties of Credit Parties.  Each of the
Credit Parties represents and warrants as follows:
 
(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.
 
(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
 
(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.
 
(d)           The representations and warranties set forth in Section 6 of the
Credit Agreement are true and correct as of the date hereof (except for those
which expressly relate to an earlier date).
 
(e)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.
 
(f)           The Collateral Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.
 
(g)           The Credit Party Obligations are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.
 
3.3           Reaffirmation of Credit Party Obligations.  Each Credit Party
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full performance of its respective Credit
Party Obligations.
 
3.4           Credit Document.  This Amendment shall constitute a Credit
Document under the terms of the Credit Agreement.
 
3.5           Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees and expenses
of the Agent’s legal counsel.
 
 
8

--------------------------------------------------------------------------------

 
 
3.6           Further Assurances.  The Credit Parties agree to promptly take
such action, upon the request of the Agent, as is necessary to carry out the
intent of this Amendment.
 
3.7           Entirety.  This Amendment and the other Credit Documents embody
the entire agreement among the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.
 
3.8           Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of an executed counterpart to this Amendment by telecopy
or other electronic means shall be effective as an original and shall constitute
a representation that an original will be delivered.
 
3.9           No Actions, Claims, Etc.  As of the date hereof, each of the
Credit Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Agent, the Lenders, or the
Agent’s or the Lenders’ respective officers, employees, representatives, agents,
counsel or directors arising from any action by such Persons, or failure of such
Persons to act under this Credit Agreement on or prior to the date hereof.
 
3.10        GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH
CAROLINA.
 
3.11        Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
3.12        General Release.  In consideration of the Agent, on behalf of the
Lenders, entering into this Amendment, each Credit Party hereby releases the
Agent, the Lenders, and the Agent’s and the Lenders’ respective officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act under the Credit Agreement on or prior to the date hereof.
 
3.13        Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, services of process and waiver of jury trial
provisions set forth in Sections 11.10, 11.16 and 11.18 of the Credit Agreement
are hereby incorporated by reference, mutatis mutandis.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
9

--------------------------------------------------------------------------------

 
 
BENIHANA INC.
FIFTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO CREDIT DOCUMENTS
 
IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

            BORROWER:    BENIHANA INC.,       a Delaware corporation            
    By: /s/ Richard C. Stockinger             GUARANTORS:                       
 
1501 BROADWAY RESTAURANT CORP.,
a New York corporation
BENIHANA BETHESDA CORP.,
a New York corporation
BENIHANA BRICKELL STATION CORP.,
a Delaware corporation
BENIHANA BROOMFIELD CORP.,
a Delaware corporation
BENIHANA CARLSBAD CORP.,
a Delaware corporation
BENIHANA CHANDLER CORP.,
a Delaware corporation
BENIHANA CHICAGO CORP.,
a Delaware corporation
BENIHANA ENCINO CORP.,
a California corporation
BENIHANA INTERNATIONAL, INC.,
a Delaware corporation
BENIHANA LINCOLN ROAD CORP.,
a Florida corporation
BENIHANA LOMBARD CORP.,
an Illinois corporation
BENIHANA MARINA CORP.,
a California corporation
BENIHANA MONTEREY CORPORATION,
a Delaware corporation
BENIHANA NATIONAL CORP.,
a Delaware corporation
BENIHANA NATIONAL OF FLORIDA CORP.,
a Delaware corporation
BENIHANA NEW YORK CORP.,
a Delaware corporation
BENIHANA ONTARIO CORP.,
a Delaware corporation
BENIHANA ORLANDO CORP.,
a Delaware corporation

 
[signature pages continue]
 
 
 

--------------------------------------------------------------------------------

 
 
BENIHANA INC.
FIFTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO CREDIT DOCUMENTS
 

     
BENIHANA PLYMOUTH MEETING CORP.,
a Delaware corporation
BENIHANA OF PUENTE HILLS CORP.,
a Delaware corporation
BENIHANA SCHAUMBURG CORP.,
a Delaware corporation
BENIHANA SUNRISE CORPORATION,
a Delaware corporation
BENIHANA TUCSON CORP.,
a Delaware corporation
BENIHANA WESTBURY CORP.,
a Delaware corporation
BENIHANA WESTWOOD CORP.,
a Delaware corporation
BENIHANA WHEELING CORP.,
a Delaware corporation
BIG SPLASH KENDALL CORP.,
a Delaware corporation
HARU AMSTERDAM AVENUE CORP.,
a New York corporation
HARU FOOD CORP.,
a New York corporation
HARU GRAMERCY PARK CORP.,
a New York corporation
HARU HOLDING CORP.,
a Delaware corporation
HARU PARK AVENUE CORP.,
a Delaware corporation
HARU PHILADELPHIA CORP.,
a Delaware corporation
HARU PRUDENTIAL CORP.,
a Delaware corporation
HARU THIRD AVENUE CORP.,
a New York corporation
HARU TOO, INC.,
a New York corporation
HARU WALL STREET CORP.,
a Delaware corporation
MAXWELL’S INTERNATIONAL INC.,
a Delaware corporation
NOODLE TIME, INC.,
a Florida corporation
RA AHWATUKEE RESTAURANT CORP.,
a Delaware corporation
RA FASHION VALLEY CORP.,
a Delaware corporation
RA KIERLAND RESTAURANT CORP.,
a Delaware corporation
RA SCOTTSDALE CORP.,
a Delaware corporation

 
[signature pages continue]
 
 
 

--------------------------------------------------------------------------------

 
 
BENIHANA INC.
FIFTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO CREDIT DOCUMENTS
 

     
RA TEMPE CORP.,
a Delaware corporation
RA SUSHI BALTIMORE CORP.,
a Delaware corporation
  RA SUSHI CHICAGO CORP.,
a Delaware corporation
RA SUSHI CORONA CORP.,
a Delaware corporation
RA SUSHI DENVER CORP.,
a Delaware corporation
RA SUSHI GLENVIEW CORP.,
a Delaware corporation
RA SUSHI HUNTINGTON BEACH CORP.,
a Delaware corporation
RA SUSHI HOLDING CORP.,
a Delaware corporation
RA SUSHI LAS VEGAS CORP.,
a Nevada corporation
RA SUSHI LOMBARD CORP.,
a Delaware corporation
RA SUSHI MESA CORP.,
a Delaware corporation
RA SUSHI PALM BEACH GARDENS CORP.,
a Delaware corporation
RA SUSHI SAN DIEGO CORP.,
a Delaware corporation
RA SUSHI SOUTH MIAMI CORP.,
a Delaware corporation
RA SUSHI TORRANCE CORP.,
a Delaware corporation
RA SUSHI TUCSON CORP.,
a Delaware corporation
RA SUSHI TUSTIN CORP.,
a Delaware corporation
RA SUSHI WESTWOOD CORP.,
a Delaware corporation
RUDY’S RESTAURANT GROUP, INC.,
a Nevada corporation
TEPPAN RESTAURANTS LTD.,
an Oregon corporation
THE SAMURAI, INC.,
a New York corporation

 
[signature pages continue]
 
 
 

--------------------------------------------------------------------------------

 


BENIHANA INC.
FIFTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO CREDIT DOCUMENTS
 

     
BENIHANA LAS COLINAS CORP.,
a Texas corporation
BENIHANA OF TEXAS, INC.,
a Texas corporation
BENIHANA WOODLANDS CORP.,
a Texas corporation
RA HOUSTON CORP.,
a Texas corporation
RA SUSHI CITY CENTER CORP.,
a Texas corporation
RA SUSHI PLANO CORP.,
a Texas corporation
BENIHANA MEADOWLANDS CORP.,
a Delaware corporation
RA SUSHI PEMBROKE PINES CORP.,
a Delaware corporation
BENIHANA COLUMBUS CORP.,
a Delaware corporation
BENIHANA CORAL SPRINGS CORP.,
a Delaware corporation
RA SUSHI CHINO HILLS CORP.,
a Delaware corporation
RA SUSHI LEAWOOD CORP.,
a Delaware corporation
RA SUSHI LEAWOOD CORP.,
a Kansas corporation
RA SUSHI ORLANDO CORP.,
a Delaware corporation
BENIHANA PLANO CORP.,
a Texas corporation
RA SUSHI PITTSBURGH CORP.,
a Delaware corporation
RA SUSHI ATLANTA MIDTOWN CORP.,
a Delaware corporation
BENIHANA WINTER PARK CORP.,
a Delaware corporation
RA SUSHI FORT WORTH CORP.,
a Texas corporation

                    By:  /s/ Richard C. Stockinger         Name: Richard C.
Stockinger       Title:  Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT
            AND LENDER:   WACHOVIA BANK, NATIONAL ASSOCIATION,       as a Lender
and as Agent                     By:  /s/ John Costa         Name: John Costa  
    Title:  Senior Vice President

 
 